Elisabeth Davenport Relict & Admx to the Estate of the late Captn Nathaniel Davenport decd plaint. agt Richard Hall (part Owner and late Merchant of the Ship Nevis Factor) Deft in an action of debt of two hundred and Fourteen pounds woh the sd Hall tooke up & borrowed of the sd Nathaniel Davenport upon the bottom of sd Ship; which should have been paid at Jamaica in currant mony of sd place, as may appeare by two writeings or Obligations under the hand of sd Hall having reference one to the other with all due damages according to attachmt Datd Aug° 24° 1676. . . . The Jury . . . found for the plaint, two hundred & Fourteen pounds mony according to bond & costs of Court twenty nine Shillings eight pence.
Execucion issued. 5° Febry 1676.